

Exhibit 10.1
FIFTH AMENDMENT TO CREDIT AGREEMENT


This FIFTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made as of March
27, 2020, by and among:


1.DICK’S SPORTING GOODS, INC., a Delaware corporation, and DICK’S merchandising
& supply chain, INC., an Ohio corporation (jointly and severally, individually
and collectively, the “Borrower”),


2.the Guarantors referred to on the signature pages hereof,


3.WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association with
offices at 125 High Street, 11th Floor, Boston, Massachusetts 02110, as
Administrative Agent and Collateral Agent (in such capacities, the “Agent”) for
the Credit Parties and as L/C Issuer and Swing Line Lender; and


4.the Lenders referred to on the signature pages hereof.
5.
WITNESSETH:


A. Reference is made to a certain Amended and Restated Credit Agreement, dated
as of August 12, 2015 (as amended, restated, supplemented or otherwise modified
from time to time prior to the date hereof, the “Credit Agreement”), by and
among (i) the Borrower, (ii) the Guarantors from time to time party thereto,
(iii) the Lenders from time to time party thereto, and (iv) the Agent. All
capitalized terms used herein, and not otherwise defined herein, shall have the
meanings assigned to such terms in the Credit Agreement.


B. Section 2.15 of the Credit Agreement provides that the Borrower may, subject
to the satisfaction of the terms and conditions set forth therein, request an
increase in the Aggregate Commitments by an amount (for all such requests) not
exceeding $500,000,000.


C. The Borrower has requested, among other amendments, certain amendments to the
Credit Agreement in order to (x) increase the Aggregate Commitments by an amount
up to $255,312,500 to $1,855,312,500 pursuant to Section 2.15 of the Credit
Agreement (the “Commitment Increase”, with the Increase Effective Date for the
Commitment Increase being the Fifth Amendment Effective Date (as defined
herein)) and the Lenders named on Schedule 2.01 hereto (such Lenders being
collectively referred to as the “Increasing Lenders”) have agreed to provide
Commitments in respect of the Commitment Increase, and (y) provide for the
incremental capacity under Section 2.15 of the Credit Agreement after the Fifth
Amendment Effective Date in the Aggregate Commitments on the terms and
conditions set forth in such Section 2.15.


D. The Loan Parties, the Agent, and the Lenders have agreed to amend certain
terms and conditions of the Credit Agreement and to provide for the Commitment
Increase as provided herein.



--------------------------------------------------------------------------------



NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:


1.Amendments to Credit Agreement.


a.Section 1.01 of the Credit Agreement is hereby amended by deleting the
definition of “Aggregate Commitments” set forth therein in its entirety and by
substituting the following in its stead:


““Aggregate Commitments” means the sum of the Commitments of all the Lenders. As
of the Fifth Amendment Effective Date, the Aggregate Commitments are
$1,855,312,500.”


b.Section 1.01 of the Credit Agreement is hereby amended as follows:


i.by deleting clause (a) in the definition of “Applicable Margin” set forth
therein in its entirety and by substituting the following clause (a) in its
stead:


“(a) From and after the Fifth Amendment Effective Date until the Commitment
Reduction Date, the percentages set forth in Level III of the pricing grid
below;” and


ii.by deleting the reference in the first line to “first Adjustment Date” in
clause (b) in the definition of “Applicable Margin” and by substituting
“Commitment Reduction Date” in its stead.


c.Section 1.01 of the Credit Agreement is hereby amended by deleting the
parenthetical in clause (b) of the definition of “Base Rate” in its entirety and
by substituting the following in its stead:


“(which rate shall be calculated based upon an Interest Period of one month and
shall be determined on a daily basis, but for the avoidance of doubt, not less
than the LIBOR Floor)”


d.Section 1.01 of the Credit Agreement is hereby amended by deleting the
parenthetical in (x) clause (c) of the definition of “Eligible Credit Card
Receivables” and (y) clause (a) of the definition of “Eligible Inventory”, in
each case, set forth therein in its entirety and by substituting the following
in its stead:


“(other than Liens granted to the Agent pursuant to the Security Documents,
Permitted Encumbrances described in subsection (p) of the definition thereof
that at all times are junior in priority to any Liens in favor of the Agent, and
Permitted Encumbrances arising by operation of Law)”



--------------------------------------------------------------------------------



e.Section 1.01 of the Credit Agreement is hereby amended by deleting the
definition of “Fee Letter” set forth therein in its entirety and by substituting
the following in its stead:


““Fee Letter” means, collectively, (i) the letter agreement, dated as of June 3,
2015, among the Borrower and the Agent, (ii) the Second Amendment Fee Letter,
(iii) the Fourth Amendment Fee Letter, and (iv) the Fifth Amendment Fee Letter,
as amended and in effect from time to time.”


f.Section 1.01 of the Credit Agreement is hereby amended by deleting the
definition of “LIBO Rate” set forth therein in its entirety and by substituting
the following in its stead:


““LIBO Rate” means for any Interest Period with respect to a LIBO Rate Loan, the
higher of (i) the LIBOR Floor or (ii) the rate per annum as published by IBA (or
any successor page or other commercially available source as the Agent may
designate from time to time) as of 11:00 a.m., London time, two Business Days
prior to the commencement of the requested Interest Period, for a term, and in
an amount, comparable to the Interest Period and the amount of the LIBO Rate
Loan requested (whether as an initial LIBO Rate Loan or as a continuation of a
LIBO Rate Loan or as a conversion of a Base Rate Loan to a LIBO Rate Loan) by
the Borrower in accordance with this Agreement. Each determination of the LIBO
Rate shall be made by the Agent and shall be conclusive in the absence of
manifest error.”


g.Section 1.01 of the Credit Agreement is hereby amended by adding the following
new definitions in appropriate alphabetical order:


““Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Agent and the
Borrower giving due consideration to (i) any selection or recommendation of a
replacement rate or the mechanism for determining such a rate by the Relevant
Governmental Body or (ii) any evolving or then-prevailing market convention for
determining a rate of interest as a replacement to the LIBO Rate for United
States dollar-denominated syndicated credit facilities and (b) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so
determined would be less than zero, the Benchmark Replacement shall be deemed to
be zero for the purposes of this Agreement.”


““Benchmark Replacement Adjustment” means, with respect to any replacement of
the LIBO Rate with an Unadjusted Benchmark Replacement for each applicable
Interest Period, the spread adjustment, or method for calculating or determining
such spread adjustment, (which may be a positive or negative value or zero) that
has been selected by the Agent and the Borrower giving due consideration to (i)
any selection or recommendation of a spread adjustment, or method for
calculating or determining such spread adjustment, for the replacement of the
LIBO Rate with the applicable Unadjusted Benchmark



--------------------------------------------------------------------------------



Replacement by the Relevant Governmental Body or (ii) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
the LIBO Rate with the applicable Unadjusted Benchmark Replacement for United
States dollar-denominated syndicated credit facilities at such time.”


““Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate”, the definition of “Interest Period”,
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Agent in consultation with the Borrower
decides may be appropriate to reflect the adoption and implementation of such
Benchmark Replacement and to permit the administration thereof by the Agent in a
manner substantially consistent with market practice (or, if the Agent decides
that adoption of any portion of such market practice is not administratively
feasible or if the Agent determines that no market practice for the
administration of the Benchmark Replacement exists, in such other manner of
administration as the Agent decides is reasonably necessary in connection with
the administration of this Agreement).”


““Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBO Rate:


(a) in the case of clause (a) or (b) of the definition of “Benchmark Transition
Event,” the later of (i) the date of the public statement or publication of
information referenced therein and (ii) the date on which the administrator of
the LIBO Rate permanently or indefinitely ceases to provide the LIBO Rate; or


(b) in the case of clause (c) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.”


““Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBO Rate:


(a) a public statement or publication of information by or on behalf of the
administrator of the LIBO Rate announcing that such administrator has ceased or
will cease to provide the LIBO Rate, permanently or indefinitely, provided that,
at the time of such statement or publication, there is no successor
administrator that will continue to provide the LIBO Rate;


(b) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Rate, the Federal Reserve System of
the United States (or any successor), an insolvency official with jurisdiction
over the administrator for the LIBO Rate, a resolution authority with
jurisdiction over the administrator for the LIBO Rate or a court or an entity
with similar insolvency or resolution authority over the administrator for the
LIBO Rate, which states that



--------------------------------------------------------------------------------



the administrator of the LIBO Rate has ceased or will cease to provide the LIBO
Rate permanently or indefinitely, provided that, at the time of such statement
or publication, there is no successor administrator that will continue to
provide the LIBO Rate; or


(c) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Rate announcing that the LIBO Rate
is no longer representative.”


““Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Agent or the
Required Lenders, as applicable, by notice to the Borrower, the Agent (in the
case of such notice by the Required Lenders) and the Lenders.”


““Benchmark Unavailability Period” means, if a Benchmark Transition Event and
its related Benchmark Replacement Date have occurred with respect to the LIBO
Rate and solely to the extent that the LIBO Rate has not been replaced with a
Benchmark Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder in accordance with Section
3.03(b) and (y) ending at the time that a Benchmark Replacement has replaced the
LIBO Rate for all purposes hereunder pursuant to Section 3.03(b).”


““Commitment Reduction Date” means the date on which the Aggregate Commitments
of all Lenders then in effect shall be permanently reduced in the sole
discretion of the Borrower pursuant to Section 2.06 to an amount equal to or
less than $1,600,000,000.”


““Early Opt-in Election” means the occurrence of:


(a) (i) a determination by the Agent or (ii) a notification by the Required
Lenders to the Agent (with a copy to the Borrower) that the Required Lenders
have determined that United States dollar-denominated syndicated credit
facilities being executed at such time, or that include language similar to that
contained in Section 3.03(b) are being executed or amended, as applicable, to
incorporate or adopt a new benchmark interest rate to replace the LIBO Rate, and


(b) (i) the election by the Agent or (ii) the election by the Required Lenders
to declare that an Early Opt-in Election has occurred and the provision, as
applicable, by the Agent of written notice of such election to the Borrower and



--------------------------------------------------------------------------------



the Lenders or by the Required Lenders of written notice of such election to the
Agent.”


““Fifth Amendment” means that certain Fifth Amendment to Amended and Restated
Credit Agreement by and among the Borrower, the other Loan Parties party hereto,
the Lenders party thereto, and the Agent, dated as of the Fifth Amendment
Effective Date.”


““Fifth Amendment Effective Date” means March 27, 2020.”


““Fifth Amendment Fee Letter” means the letter agreement, dated as of March 27,
2020, among the Borrower and the Agent.”


““LIBOR Floor” means 0.75% per annum.”


““Relevant Governmental Body” means the FRB and/or the Federal Reserve Bank of
New York, or a committee officially endorsed or convened by the FRB and/or the
Federal Reserve Bank of New York or any successor thereto.”


““SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.”


““SOFR-Based Rate” means SOFR or Term SOFR.”


““Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.”


““Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding
the Benchmark Replacement Adjustment.”


h.Section 1.01 of the Credit Agreement is hereby amended by deleting the
definitions of “Permanent LIBOR Discontinuation Date” and “Permanent LIBOR
Discontinuation Event” in their entirety.


i.Section 1.08 of the Credit Agreement is hereby amended by deleting such
Section in its entirety.


j.Section 2.08 of the Credit Agreement is hereby amended by adding “and Section
3.03(b)” right before subclause (a)(i).


k.Section 2.15 of the Credit Agreement is hereby amended by deleting subsection
(a) thereof in its entirety and by substituting the following in its stead:


“(a) Request for Increase. Provided no Default or Event of Default then exists
or would arise therefrom, upon notice to the Agent (which shall promptly notify



--------------------------------------------------------------------------------



the Lenders), the Borrower may from time to time, request a Commitment Increase
(x) from and after the Fifth Amendment Effective Date and until the Commitment
Reduction Date by an amount (for all such requests) not exceeding $244,687,500
and (y) from and after the Commitment Reduction Date by an amount (for all such
requests) not exceeding $500,000,000 (each such increase, a “Commitment
Increase”); provided that (i) any such request for an increase shall be in a
minimum amount of $25,000,000, (ii) the Borrower may make a maximum of four such
requests, and (iii) the amount of the Aggregate Commitments shall not exceed
$2,100,000,000 at any time.”


l.Section 3.02 of the Credit Agreement is hereby amended by adding “Subject to
the provisions set forth in Section 3.03(b) below,” at the beginning of such
Section.


m.Section 3.03 of the Credit Agreement is hereby amended by deleting such
Section in its entirety and substituting the following in its stead:


“Section 3.03 Inability to Determine Rates; Effect of Benchmark Transition
Event.


(a) Inability to Determine Rates. Subject to the provisions set forth in Section
3.03(b) below, if the Required Lenders determine that for any reason in
connection with any request for a LIBO Rate Loan or a conversion to or
continuation thereof that (i) Dollar deposits are not being offered to banks in
the London interbank market for the applicable amount and Interest Period of
such LIBO Rate Loan, (ii) adequate and reasonable means do not exist for
determining the LIBO Rate for any requested Interest Period with respect to a
proposed LIBO Rate Loan, or (iii) the LIBO Rate for any requested Interest
Period with respect to a proposed LIBO Rate Loan does not adequately and fairly
reflect the cost to such Lenders of funding such Loan, the Agent will promptly
so notify the Borrower and each Lender. Thereafter, the obligation of the
Lenders to make or maintain LIBO Rate Loans shall be suspended until the Agent
(upon the instruction of the Required Lenders) revokes such notice. Upon receipt
of such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of LIBO Rate Loans or, failing that, will be
deemed to have converted such request into a request for a Committed Borrowing
of Base Rate Loans in the amount specified therein.


(b) Effect of Benchmark Transition Event.


(A) Benchmark Replacement. Notwithstanding anything to the contrary herein or in
any other Loan Document, upon the occurrence of a Benchmark Transition Event or
an Early Opt-in Election, as applicable, the Agent and the Borrower may amend
this Agreement to replace the LIBO Rate with a Benchmark Replacement. Any such
amendment with respect to a Benchmark Transition Event will become effective at
5:00 p.m. on the fifth (5th) Business Day after the Agent has posted such
proposed amendment to all Lenders and the



--------------------------------------------------------------------------------



Borrower so long as the Agent has not received, by such time, written notice
from Lenders comprising the Required Lenders that such Required Lenders (A) in
the case of an amendment to replace the LIBO Rate with a SOFR-Based Rate, object
to the Benchmark Replacement Adjustment; or (B) in the case of an amendment to
replace the LIBO Rate with a Benchmark Replacement that is not a SOFR-Based
Rate, object to such amendment; provided that for the avoidance of doubt, in the
case of clause (A), the Required Lenders shall not be entitled to object to any
SOFR-Based Rate contained in any such amendment. Any such amendment with respect
to an Early Opt-in Election will become effective on the date that Lenders
comprising the Required Lenders have delivered to the Agent written notice that
such Required Lenders accept such amendment. No replacement of the LIBO Rate
with a Benchmark Replacement pursuant to this Section 3.03(b) will occur prior
to the applicable Benchmark Transition Start Date.


(B) Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Agent will have the right to make
Benchmark Replacement Conforming Changes from time to time and, notwithstanding
anything to the contrary herein or in any other Loan Document, any amendments
implementing such Benchmark Replacement Conforming Changes will become effective
without any further action or consent of any other party to this Agreement.


(C) Notices; Standards for Decisions and Determinations. The Agent will promptly
notify the Borrower and the Lenders of (1) any occurrence of a Benchmark
Transition Event or an Early Opt-in Election, as applicable, and its related
Benchmark Replacement Date and Benchmark Transition Start Date, (2) the
implementation of any Benchmark Replacement, (3) the effectiveness of any
Benchmark Replacement Conforming Changes and (4) the commencement or conclusion
of any Benchmark Unavailability Period. Any determination, decision or election
that may be made by the Agent or Lenders pursuant to this Section 3.03(b)
including any determination with respect to a tenor, rate or adjustment or of
the occurrence or non-occurrence of an event, circumstance or date and any
decision to take or refrain from taking any action, will be conclusive and
binding absent manifest error and may be made in its or their sole discretion
and without consent from any other party hereto, except, in each case, as
expressly required pursuant to this Section 3.03(b).


(D) Benchmark Unavailability Period. Upon Borrower’s receipt of notice of the
commencement of a Benchmark Unavailability Period, the Borrower may revoke any
request for a LIBO Borrowing of, conversion to or continuation of LIBO Rate
Loans to be made, converted or continued during any Benchmark Unavailability
Period and, failing that, the Borrower will be deemed to have converted any such
request into a request for a Borrowing of or conversion to Base Rate Loans.
During any Benchmark Unavailability Period, the component of Base Rate based
upon the LIBO Rate will not be used in any determination of the Base Rate.”



--------------------------------------------------------------------------------



n.Section 6.02 of the Credit Agreement is hereby amended by deleting the two
last provisos in clause (b) of such Section and substituting the following in
their stead:


“; provided that (x) prior to the Commitment Reduction Date and (y) at any time
that a Monthly Borrowing Base Delivery Event has occurred and is continuing,
such Borrowing Base Certificate (which prior to the Commitment Reduction Date
shall include a report on the aggregate amount of cash on hand) shall be
delivered on the 15th day of each Fiscal Month (or, if such day is not a
Business Day, on the next succeeding Business Day), in each case, as of the
close of business as of the last day of the immediately preceding Fiscal Month;
provided further that at any time that a Weekly Borrowing Base Delivery Event
has occurred and is continuing, such Borrowing Base Certificate (which prior to
the Commitment Reduction Date shall include a report on the aggregate amount of
cash on hand) shall be delivered on Tuesday of each week (or, if Tuesday is not
a Business Day, on the next succeeding Business Day), in each case, as of the
close of business on the immediately preceding Saturday;”


o.Section 10.01(b) of the Credit Agreement is hereby amended by (i) deleting the
conjunction “and” before clause (y) and (ii) adding the following new clause (z)
at the end of such paragraph:


“, and (z) any amendment contemplated by Section 3.03(b) of this Agreement in
connection with a Benchmark Transition Event or an Early Opt-in Election shall
be effective as contemplated by such Section 3.03(b) hereof.”


p.Schedules and Exhibits to Credit Agreement. Schedules 2.01 (Commitments and
Applicable Percentages) and 10.02 (Agent’s Office; Certain Addresses for Notices
to the Credit Agreement) and Exhibit F (Form of Borrowing Base Certificate) are
hereby deleted in their entirety and new Schedules 2.01 and 10.02 and a new
Exhibit F attached to Annex A hereto are substituted respectively in their
stead.


2.Commitment Increase.


a.Each Increasing Lender hereby agrees that, on, and subject to the occurrence
of, the Fifth Amendment Effective Date, (i) such Increasing Lender shall
increase its Commitment to an amount equal to the amount set forth opposite such
Increasing Lender’s name on Schedule 2.01 to this Amendment; and (ii) such
Increasing Lender shall continue to be a “Lender” for all purposes of, and
subject to all the obligations of a “Lender” under the Credit Agreement and the
other Loan Documents. Each Loan Party and the Agent hereby agrees that, from and
after the Fifth Amendment Effective Date, each Increasing Lender shall be deemed
to be, and shall be a “Lender” for all purposes of, and with all the rights and
remedies of a “Lender” under, the Credit Agreement and the other Loan Documents.
From and after the Fifth Amendment Effective Date, each reference in the Credit
Agreement to any existing Lender’s Commitments shall mean such



--------------------------------------------------------------------------------



Lender’s Commitment as set forth opposite its name on Schedule 2.01 to this
Amendment under the heading “Commitment”.


b.The Agent and the Increasing Lenders hereby agree that this Amendment shall
constitute the giving of the notice required by Section 2.15(a) of the Credit
Agreement with respect to the Commitment Increase, and that each Increasing
Lender’s delivery of its executed signature page to this Amendment shall
constitute its agreement to increase its Commitment to the extent set forth in
Schedule 2.01 to this Amendment notwithstanding any provision of Section 2.15(b)
of the Credit Agreement to the contrary.


3.Ratification of Loan Documents. Except as specifically amended by this
Amendment and the other documents executed and delivered in connection herewith,
all of the terms and conditions of the Credit Agreement, the Security Agreement
and of the other Loan Documents shall remain in full force and effect as in
effect prior to the date hereof. The Loan Parties hereby ratify, confirm, and
reaffirm that all representations and warranties of such Loan Parties contained
in the Credit Agreement, the Security Agreement and each other Loan Document are
true and correct in all material respects on and as of the date hereof (except
(i) to the extent that such representations and warranties are qualified by
materiality, in which case they are true and correct in all respects, and (ii)
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct in all material respects
(or in all respects, as applicable) as of such earlier date).


4.Conditions Precedent to Effectiveness. This Amendment shall not be effective
until each of the following conditions precedent has been fulfilled to the
reasonable satisfaction of the Agent (the date such conditions have been
satisfactorily fulfilled, the “Fifth Amendment Effective Date”):


a.the Agent’s receipt of the following, each of which shall be originals,
telecopies, other electronic image scan transmission (e.g., “pdf” or “tif” via
electronic mail) or DocuSign® electronic signature, subject to Section 10.10 of
the Credit Agreement (followed promptly by originals) unless otherwise specified
or permitted by the Credit Agreement, each properly executed by a Responsible
Officer of the signing Loan Party or the Lenders, as applicable, each dated the
date hereof (or, in the case of certificates of governmental officials, a recent
date before such date) and each in form and substance reasonably satisfactory to
the Agent:


i.this Amendment, duly executed by the Borrower, the Guarantors, the Agent, and
Lenders constituting the Required Lenders (in the case of the amendments set
forth in Section 1 of this Amendment other than to the definition of “Aggregate
Commitment”) and each Increasing Lender (in the case of the Commitment
Increase);


ii.a Note, or amended and restated Note, as applicable, executed by the Borrower
in favor of each Lender requesting a Note not later than one (1)



--------------------------------------------------------------------------------



Business Day prior to the Fifth Amendment Effective Date and reflecting the
Commitment of such Lender after giving effect to this Amendment (provided, that
any Note being replaced or amended and restated shall be returned to the
Borrower for cancellation);


iii.the Fifth Amendment Fee Letter, duly executed by the Borrower and the Agent;


iv.such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Agent may require evidencing (A) the authority of each Loan Party to enter into
this Amendment and the other Loan Documents to which such Loan Party is a party
or is to become a party and (B) the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Amendment and the other Loan Documents to which such Loan
Party is a party or is to become a party, and attaching copies of each Loan
Party’s Organization Documents and such other documents and certifications as
the Agent may reasonably require to evidence that each Loan Party is duly
organized or formed, and that each Loan Party is validly existing, in good
standing and qualified to engage in business in its jurisdiction of formation;


v.a certificate signed by a Responsible Officer of the Borrower certifying (A)
that the conditions specified in clauses (f) and (g) of this Section 4 have been
satisfied, (B) that, before and immediately after giving effect to the
transactions contemplated by the Amendment, (1) the representations and
warranties contained in Article V of the Credit Agreement and the other Loan
Documents are true and correct in all material respects on and as of the Fifth
Amendment Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects as of such earlier date, and in the case of
any representation and warranty qualified by materiality, they shall be true and
correct in all respects, and except that for purposes of Section 2.15 of the
Credit Agreement, the representations and warranties contained in subsections
(a) and (b) of Section 5.05 of the Credit Agreement shall be deemed to refer to
the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.01 of the Credit Agreement, and (2) no Default or
Event of Default exists or would arise therefrom; and


vi.a Borrowing Base Certificate dated as of the date hereof, relating to the
Fiscal Quarter ended on February 1, 2020, and executed by a Responsible Officer
of the Borrower;


b.the Agent shall have received a favorable opinion of Shearman & Sterling LLP,
counsel to the Loan Parties, and of Dentons US LLP, Ohio local counsel to the
Loan Parties, in each case, addressed to the Agent and each Lender, as to such



--------------------------------------------------------------------------------



matters concerning the Loan Parties and the Loan Documents as the Agent may
reasonably request;
c.the Agent and the Lenders shall have received all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the Act to the extent requested in writing not less than five (5)
days prior to the Fifth Amendment Effective Date;


d.all reasonable Credit Party Expenses incurred by the Agent in connection with
the preparation and negotiation of this Amendment and related documents
(including the reasonable fees and expenses of counsel to the Agent) that have
been invoiced at least two Business Days prior to the date hereof shall have
been paid in full by the Borrower in accordance with terms of Section 10.04 of
the Credit Agreement;


e.all fees payable pursuant to the Fifth Amendment Fee Letter that are due and
payable on the date hereof shall have been paid in full by the Borrower in
accordance with the terms thereof;


f.after giving effect to (i) any Loans funded on the date hereof, (ii) any
charges to the Loan Account made in connection with this Amendment and (iii) all
Letters of Credit to be issued at, or immediately subsequent to, the date
hereof, Availability shall be not less than $400,000,000; and


g.after giving effect to this Amendment, no Default or Event of Default shall
have occurred and be continuing.


5.Miscellaneous.


a.This Amendment may be executed in several counterparts and by each party on a
separate counterpart, each of which when so executed and delivered shall be an
original, and all of which together shall constitute one instrument. This
Amendment shall be valid, binding and enforceable against a party only when
executed by an authorized individual on behalf of the party by means of (i) a
DocuSign® electronic signature, (ii) an original, manual signature, or (iii) a
faxed, electronic image scan transmission (e.g., “pdf” or “tif” via electronic
mail) or photocopied manual signature. Each DocuSign®, faxed, electronic image
scan transmission (e.g., “pdf” or “tif” via electronic mail) or photocopied
manual signature shall for all purposes have the same validity, legal effect and
admissibility in evidence as an original manual signature and shall include the
relevant certificate of completion for the relevant notice of update.


b.This Amendment expresses the entire understanding of the parties with respect
to the transactions contemplated hereby. No prior negotiations or discussions
shall limit, modify, or otherwise affect the provisions hereof.


c.Any determination that any provision of this Amendment or any application
hereof is invalid, illegal or unenforceable in any respect and in any instance
shall



--------------------------------------------------------------------------------



not affect the validity, legality, or enforceability of such provision in any
other instance, or the validity, legality or enforceability of any other
provisions of this Amendment.


d.Each Loan Party warrants and represents that it is not relying on any
representations or warranties of the Agent or the other Credit Parties or their
counsel in entering into this Amendment.


e.This Amendment SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK, without giving effect to the conflicts of laws
principles thereof, but including section 5-1401 of the new York general
obligations law.


[signature pages follow]







--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the undersigned has caused this Amendment to be duly
executed and delivered by its proper and duly authorized officer as of the date
first above written.


BORROWER:


DICK’S SPORTING GOODS, INC.




By: /s/ Lee J. Belitsky
Name: Lee J. Belitsky
Title: Executive Vice President – Chief Financial Officer




DICK’S MERCHANDISING & SUPPLY CHAIN, INC.




By: /s/ Lee J. Belitsky
Name: Lee J. Belitsky
Title: President




GUARANTORS:


AMERICAN SPORTS LICENSING, LLC




By: /s/ Lee J. Belitsky
Name: Lee J. Belitsky
Title: President




CHICK’S SPORTING GOODS, LLC




By: /s/ Lee J. Belitsky
Name: Lee J. Belitsky
Title: President















--------------------------------------------------------------------------------



DSG FINANCE, LLC


By: /s/ Lee J. Belitsky
Name: Lee J. Belitsky
Title: President




DSG OF VIRGINIA, LLC




By: /s/ Lee J. Belitsky
Name: Lee J. Belitsky
Title: President




GALYAN’S TRADING COMPANY, LLC




By: /s/ Lee J. Belitsky
Name: Lee J. Belitsky
Title: President




GOLF GALAXY GOLFWORKS, INC.




By: /s/ Lee J. Belitsky
Name: Lee J. Belitsky
Title: Executive Vice President




GOLF GALAXY, LLC




By: /s/ Lee J. Belitsky
Name: Lee J. Belitsky
Title: Executive Vice President









--------------------------------------------------------------------------------



Agent:


WELLS FARGO BANK, NATIONAL ASSOCIATION




By: /s/ Joseph Burt
Name: Joseph Burt
Title: Director




LENDERS:


WELLS FARGO BANK, NATIONAL ASSOCIATION




By: /s/ Joseph Burt
Name: Joseph Burt
Title: Director






BANK OF AMERICA, N.A.




By: /s/ Christine Hutchinson
Name: Christine Hutchinson
Title: Senior Vice President












PNC BANK, NATIONAL ASSOCIATION




By: /s/ Michele Ranieri
Name: Michele Ranieri
Title: Vice President















--------------------------------------------------------------------------------



U.S. BANK NATIONAL ASSOCIATION




By: /s/ David Lawrence
Name: David Lawrence
Title: Vice President – Portfolio Manager








TD BANK, N.A.




By: /s/ Jennifer Visconti
Name: Jennifer Visconti
Title: Vice President






FIFTH THIRD BANK




By: /s/ Mark Pienkos
Name: Mark Pienkos
Title: Managing Director






HSBC BANK USA, National Association




By: /s/ Jaime Mariano
Name: Jaime Mariano
Title: Senior Vice President #21440




TRUIST BANK, formerly known as Branch Banking and Trust Company




By: /s/ Benjamin N.D. Lucas
Name: Benjamin N.D. Lucas
Title: Director











--------------------------------------------------------------------------------



ANNEX A


Schedule 2.01


Commitments and Applicable Percentages



LenderCommitmentApplicable PercentageWells Fargo Bank, National
Association$516,562,500.0027.842344619%Bank of America,
N.A.$332,500,000.0017.921509179%PNC Bank, National
Association$275,000,000.0014.822300825%U.S. Bank National
Association$190,000,000.0010.240862388%JPMorgan Chase Bank,
N.A.$160,000,000.008.623884117%TD Bank, N.A.$130,625,000.007.040592892%Fifth
Third Bank$71,250,000.003.840323396%Truist Bank$60,000,000.003.233956544%Capital
One, National Association$60,000,000.003.233956544%HSBC Bank USA,
N.A.$59,375,000.003.200269496%TOTAL$1,855,312,500.00100.000000000%












--------------------------------------------------------------------------------



Schedule 10.02
Agent’s Office; Certain Addresses for Notices
Agent’s Office:


Wells Fargo Bank, National Association
125 High Street, 11th Floor
Boston, Massachusetts 02110
Attention: Joseph Burt
Telephone: (617) 854-7279
Facsimile: (866) 617-3988
E-mail: joseph.burt@wellsfargo.corn


Addresses for Notices:


To the Agent:


If to the Agent or the L/C Issuer:
Wells Fargo Bank, National Association
125 High Street, 11th Floor
Boston, Massachusetts 02110
Attention: Joseph Burt
Telephone: (617) 854-7279
Facsimile: (866) 617-3988
E-mail: joseph.burt@wellsfargo.corn


To any Loan Party:


Dick’s Sporting Goods, Inc.
345 Court Street
Coraopolis, Pennsylvania 15108
Attention: Senior Vice President - Chief Accounting Officer
Telephone: (724) 273-3400
Facsimile: (724) 227-1928


with a copy to:


Dick’s Sporting Goods, Inc.
345 Court Street
Coraopolis, Pennsylvania 15108
Attention: Senior Vice President - General Counsel
Telephone: (724) 273-3400
Facsimile: (724) 227-1928


Website: www.dickssportinggoods.com





--------------------------------------------------------------------------------



EXHIBIT F


Form of Borrowing Base Certificate


[See attached]

